People v Demay (2022 NY Slip Op 00589)





People v Demay


2022 NY Slip Op 00589


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


1077 KA 21-00061

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKRISTEN N. DEMAY, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JANE I. YOON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (SUSAN M. HOWARD OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Orleans County Court (Sanford A. Church, J.), rendered November 24, 2020. The judgment convicted defendant, upon her plea of guilty, of petit larceny. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Memorandum: On appeal from a judgment convicting her, upon her plea of guilty, of petit larceny (Penal Law § 155.25), defendant contends that her waiver of the right to appeal is invalid and that her sentence is unduly harsh and severe. Because defendant has completed serving the sentence imposed, her contention with respect to the severity of the sentence is moot, and we therefore need not reach her contention with respect to the validity of the waiver of the right to appeal (see People v Seppe, 188 AD3d 1716, 1716 [4th Dept 2020]; People v Swick, 147 AD3d 1346, 1346 [4th Dept 2017], lv denied 29 NY3d 1001 [2017]; People v Bald, 34 AD3d 1362, 1362 [4th Dept 2006]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court